DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 6 April 2021.
Claims 1-19 and 21 are presented for examination.
Claims 1, 6, 11 and 15 are amended.
Claim 20 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Rosenbloom on April 21, 2021.

The application has been amended as follows: 

1. (Currently Amended) A terminal configured to be connected to an access network node in an access network said access network being configurable to support a plurality : 
a processor circuitry coupled to a non-transitory memory storing computer program instructions, wherein the terminal is configured to: 
determine if the access network provides configurable robustness levels; 
if the access network provides configurable robustness levels, send in a first message to the access network node information specifying the robustness level the terminal can handle when receiving or sending a traffic flow; 
receive in response to the first message a second message from the access network node comprising first robustness level information specifying a first robustness level the access network can use when receiving or sending a traffic flow, wherein the first robustness level information specifying the first robustness level specifies: i) a first delay target and ii) a first loss limit target; 
receive from the access network node a third message comprising second robustness level information specifying a second robustness level that the access network currently is using for a specific traffic flow, wherein the second robustness level information specifying the second robustness level specifies a second delay target that is different than the first delay target and
adapt the reception and the sending of the traffic flow from the first to the second robustness level.

determining whether the access network provides configurable robustness levels; 
as a result of determining that the access network provides configurable robustness levels, sending to the access network node a first message comprising information identifying a robustness level the terminal can handle when receiving or sending a traffic flow; 
receiving as a response to the first message a second message transmitted by the access network node, the second message comprising first robustness information identifying a first robustness level the access network can use when receiving or sending a traffic flow, wherein the first robustness level information identifying the first robustness level specifies a first delay target and a first loss limit target; 3Application No. 16/347,125 Attorney Docket: 3602-1827US2 
receiving a third message transmitted by the access network node, the third message comprising second robustness level information specifying a second robustness level that the access network currently is using for a specific traffic flow, wherein the second robustness level information specifying the second robustness level specifies a second delay target that is different than the first delay target and


11. (Currently Amended) An access network node in an access network being configurable to support a plurality of robustness levels, wherein each robustness level corresponds to a transmission delay and loss limit which can be configured per individual traffic, the network node configured to be connected to at least one terminal and comprising:
a processor circuitry coupled to a non-transitory memory storing computer program instructions wherein when the processor circuitry executes the instructions, the network node is caused to: 
send, in response to a first message indicating the robustness level the terminal can handle when receiving or sending a traffic flow, a second message to the terminal, the second message comprising first robustness level information specifying a first robustness level the access network can use when receiving or sending a traffic flow, wherein the first robustness level information specifying the first robustness level specifies a first delay target and a first loss limit target; and 
in response to changed robustness level in the access network, send to the terminal a third message comprising second robustness level information specifying a second robustness level that the access network is using for a specific traffic flow, wherein the second robustness level information specifying the second robustness level specifies a second delay target that is different than the first delay target and

receiving a first message transmitted by the terminal, the first message indicating the robustness level the terminal can handle when receiving or sending a traffic flow;
sending in response to the first message a second message comprising first robustness level information specifying a first robustness level the access network can use when receiving or sending a traffic flow, wherein the first robustness level information specifying the first robustness level specifies a first delay target and a first loss limit target; and 
sending to the terminal as a response to changed robustness level in the access network a third message comprising second robustness level information specifying a second robustness level that the access network is using for a specific traffic flow, wherein the second robustness level information specifying the second robustness level specifies a second delay target that is different than the first delay target and


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vafin et al (US 2013/0100968 A1) discloses Jitter Buffer.  Specifically Figure 1 and paragraphs 85-86 and 106.
Itoh et al (US 2002/0191594 A1) discloses Transmitting/Receiving Method and Device Therefor.  Specifically Figure 1 and paragraph 105
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469